Citation Nr: 0918432	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1948 to April 
1952.  He died in February 2001; the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 decision 
by the Newark RO.  In September 2005, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing 
is associated with the claims file.  In January 2006 and in 
January 2007, the case was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action on her part is required.


REMAND

In the January 2006 remand, the Board sought records from 
Saint Peters University Hospital, Robert Wood Johnson 
Hospital, Barbara E. Cheung Hospice, and Dr. H. W.  The 
January 2007 remand was to afford the appellant another 
opportunity to provide authorizations for VA to secure the 
records sought.  The only records that have been associated 
with the claims since the latter remand are those from the 
hospice (as that was the only care-provider for which the 
appellant submitted an authorization).  

Significantly, the appellant does not appear to be aware of 
the consequences of a failure to comply with a request for 
evidence in an original claim.  The Board notes that while 
the January 2006 remand requested that appellant be advised 
of the provisions of 38 C.F.R. § 3.158(a), this appears not 
to have been done.  Under 38 C.F.R. § 3.158(a), where 
evidence requested in connection with an original claim is 
not furnished within one year after the date of the request, 
the claim will be considered abandoned.  

Here, the record shows, per the appellant's own accounts, 
that there are treatment records from Saint Peters University 
Hospital, Robert Wood Johnson Hospital, and particularly Dr. 
H.W. (who has provided statements in support of the 
appellant's claim) outstanding.  Given the allegations made, 
the clinical reports of such treatment are likely to have 
pertinent information.  Ultimately, it is the appellant's 
responsibility to insure that they are secured for the 
record.  Otherwise, the claim may be dismissed under 
38 C.F.R. § 3.158(a).  

It is also noteworthy that a remand by the Board confers on 
the appellant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

Furthermore, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
issued during the pendency of this appeal, the U.S. Court of 
Appeals for Veterans Claims held that proper VCAA notice in 
dependency and indemnity compensation (DIC) claims must also 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  The appellant has not 
received notice that is entirely Hupp-compliant.  As the case 
is being remanded anyway, the RO will have opportunity to 
provide fully compliant notice without additional delay.  

Accordingly, the case is REMANDED for the following action:
1.  The RO must send the appellant a 
letter providing her the notice required 
under Hupp, supra.  The appellant should 
have an opportunity to respond.

2.  The RO should undertake any further 
development suggested by her response.  

3.  The appellant should be asked to 
submit completed authorization forms for 
Saint Peters University Hospital, Robert 
Wood Johnson Hospital, and Dr. H. W. and 
asked to sign, date, and promptly return 
them.  In conjunction with this request, 
she must be reminded of the provisions of 
38 C.F.R. § 3.158 (i.e., that if she does 
not comply, her claim may be considered 
abandoned).  The RO should obtain 
complete clinical records of the 
Veteran's treatment from each of these 
providers.  If any of the providers does 
not respond to the RO's request, the 
appellant should be so advised, and 
further advised that ultimately it is her 
responsibility to ensure that the records 
are received.

4.  The RO should then re-adjudicate the 
claim (with consideration of 38 C.F.R. 
§ 3.158(a), as indicated.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the appellant and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

